Case 3:19-cv-00250-DJN Document110 Filed 01/09/20 Page 1 of 2 PagelD# 3393

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
GEORGE HENGLE, et al.,
on behalf of themselves and
all individuals similarly situated,
Plaintiffs,
Vv. Civil No. 3:19cv250 (DJN)

SCOTT ASNER, ef al.,
Defendants.

ORDER

This matter comes before the Court on the Renewed Motion to Compel Arbitration (ECF
No. 57) and Renewed Motion to Dismiss (ECF No. 59) filed by Defendants Scott Asner
(“Asner”) and Joshua Landy (“Landy”); the Motion to Compel Arbitration (ECF No. 62) and
Motion to Dismiss (ECF No. 64) filed by Defendants Sherry Treppa, Tracey Treppa, Kathleen
Treppa, Iris Picton, Sam Icay, Aimee Jackson-Penn and Amber Jackson (collectively, the “Tribal
Officials”); and, the Motion to Compel Arbitration (ECF No. 46) filed by former Defendants
Golden Valley Lending, Inc., Silver Cloud Financial, Inc., Mountain Summit Financial, Inc.,
Majestic Lake Financial, Inc., and Upper Lake Processing Services, Inc. (collectively, the “Tribal
Lending Entities”). For the reasons set forth in the Memorandum Opinion (ECF No. 109)
accompanying this Order, the Court DENIES Asner and Landy’s and the Tribal Officials’
Motions to Compel Arbitration (ECF Nos. 57, 62), GRANTS IN PART and DENIES IN PART
the Tribal Officials’ Motion to Dismiss (ECF No. 64) and DENIES Asner and Landy’s Renewed
Motion to Dismiss (ECF No. 59). The Court DISMISSES WITHOUT PREJUDICE Count Five

of Plaintiffs’ Amended Complaint and Count Seven to the extent that it seeks to enjoin future
Case 3:19-cv-00250-DJN Document 110 Filed 01/09/20 Page 2 of 2 PagelD# 3394

lending activities by the Tribal Lending Entities and to the extent that Bumbray, Blackburn and
Collins seek to enjoin future collection of any outstanding loans. The Court further DENIES AS
MOOT the Tribal Lending Entities’ Motion to Compel Arbitration (ECF No. 46).

Let the Clerk file a copy of this Order electronically and notify all counsel of record.

It is so ORDERED.

/s/
David J. Novak hw
United States District Judge

Richmond, Virginia
Date: January 9, 2020
